Exhibit 10.1

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to Third Amended and Restated Credit Agreement, dated as
of June 5, 2019 (this “Amendment”), is among Altair Engineering Inc. (the
“Borrower”), the Lenders party hereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”).

RECITAL

The Borrower, the Lenders party thereto and the Administrative Agent are parties
to a Third Amended and Restated Credit Agreement dated as of October 18, 2017
(as it may be amended or modified from time to time, the “Credit Agreement”).
The Borrower desires to amend the Credit Agreement as set forth herein and the
Lenders are willing to do so in accordance with the terms hereof. Capitalized
terms used herein, but not otherwise defined shall have the meanings ascribed to
them in the Credit Agreement.

TERMS

In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:

ARTICLE 1.

AMENDMENTS

Upon the satisfaction of the conditions set forth in Article 4 hereof, the
Credit Agreement shall be amended as follows:

1.1    The following definitions are added to Section 1.01 of the Credit
Agreement in their respective alphabetical location:

“Convertible Senior Notes” means the Borrower’s 0.25% Convertible Senior Notes
in the principal amount of $200,000,000 (or $230,000,000 if the underwriters’
option to purchase additional Convertible Senior Notes on the same terms is
exercised in full), due June 1, 2024.

“Convertible Securities” means any Indebtedness of the Borrower or any
Subsidiary that is or will become, upon the occurrence of certain specified
events or after the passage of a specified amount of time, (a) convertible into,
or exchangeable for, Qualified Equity Interests of the Borrower (and cash in
lieu of fractional shares), call options, warrants, rights or obligations to
purchase (or substantially equivalent derivative transactions) that are
exercisable for Qualified Equity Interests of the Borrower and/or cash (in an
amount determined by reference to the price of such Equity Interests) and/or
(b) sold as units with call options, warrants, rights or obligations to purchase
(or substantially equivalent derivative transactions) that are exercisable for
Qualified Equity Interests of the Borrower and/or cash (in an amount determined
by reference to the price of such Equity Interests).

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.



--------------------------------------------------------------------------------

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Liquidity” at any time, the sum of Unrestricted Cash and Cash Equivalents plus
the amount that could be but is not borrowed under Section 2.01.

“Permitted Bond Hedge Transaction” means (a) any call option or capped call
option (or substantively equivalent derivative transaction) on the common stock
of the Borrower (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) purchased
by the Borrower or any of its Subsidiaries in connection with an incurrence of
Convertible Securities,, and (b) any call option or capped call option (or
substantively equivalent derivative transaction) replacing or refinancing the
foregoing; provided that (x) the sum of (i) the purchase price for any Permitted
Convertible Indebtedness Call Transaction it is refinancing or replacing, if
any, minus (ii) the cash proceeds received upon the termination or the
retirement of the Permitted Convertible Indebtedness Call Transaction it is
replacing or refinancing, if any, less (y) the sum of (i) the cash proceeds from
the sale of the related Permitted Warrant Transaction plus (ii) the cash
proceeds from the Permitted Warrant Transaction refinancing or replacing such
related Permitted Warrant Transaction, if any, minus (iii) the amount paid upon
termination or retirement of such related Permitted Warrant Transaction, if any,
does not exceed the Net Proceeds from the incurrence of the related Convertible
Securities.

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Warrant Transaction” means any call options, warrants or rights to
purchase (or substantively equivalent derivative transactions) on common stock
of the Borrower (or other securities or property following a merger event,
reclassification or other change of the common stock of the Borrower) purchased
or sold by the Borrower or any of its Subsidiaries concurrently with a Permitted
Bond Hedge Transaction.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

“Second Amendment” means the Second Amendment to the Third Amended and Restated
Credit Agreement dated as of the Second Amendment Effective Date by and among
the Borrower, the Lenders party thereto and the Administrative Agent.

“Second Amendment Effective Date” means June 5, 2019.

“Senior Secured Leverage Ratio” shall mean, at any time, the ratio of
(a) Consolidated Net Indebtedness at such time that is secured by a Lien on any
assets (including Equity Interests) of any of the Borrower or any of its
Subsidiaries to (b) Consolidated EBITDA as calculated for the four consecutive
Fiscal Quarters of the Borrower most recently ended.

1.2    The following definitions in Section 1.01 of the Credit Agreement are
restated as follows:

“Consolidated EBITDA” means, with respect to any period, Consolidated Net Income
for such period plus, to the extent deducted from revenues in determining such
Consolidated Net Income, without duplication, (a) Consolidated Interest Expense,
(b) expense for income taxes, (c) depreciation, (d)

 

2



--------------------------------------------------------------------------------

amortization, (e) non-cash charges, including the Option Acceleration Non-Cash
Charge, but excluding any such non-cash charge to the extent that it represents
an accrual or reserve for potential cash items in any future period or the
amortization of a prepaid cash item that was paid in a prior period and any
non-cash charge that relates to the write-down or write-off of inventory,
(f) losses from the sale of assets incurred other than in the ordinary course of
business, (g) non-recurring severance and restructuring charges in an aggregate
amount not exceeding $2,000,000 in any twelve (12) month period incurred in
connection with Permitted Acquisitions, (h) reasonable transaction fees,
expenses and other charges (including payments due to acceleration of
compensation arrangements) related to the issuance of Equity Interests or
Indebtedness of the Companies and Permitted Acquisitions (whether or not
successfully consummated), (i) extraordinary losses, and (j) any cash charges
relating to any redemption of Equity Interests, minus, to the extent included in
Consolidated Net Income for such period, extraordinary gains (as determined in
accordance with GAAP), non-cash items of income and gains from the sale of
assets realized other than in the ordinary course of business, plus the amount
of any increase (or minus the amount of any decrease) in deferred revenue for
such period, all calculated for the Companies on a consolidated basis.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding (a) any debt securities convertible or
exchangeable into any of the foregoing (including Convertible Securities) and
(b) any Permitted Convertible Indebtedness Call Transactions.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Companies in an aggregate principal amount exceeding $5,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Company in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Company would be required to pay if such Swap Agreement were terminated at such
time.

“Termination Date” means the earlier of (a) December 15, 2023 and (b) the date
of the termination of the Revolving Commitment.

1.3    Each reference to “Leverage Ratio” in the definition of Applicable
Margin, the definition of Permitted Acquisition and in Section 2.23 to “Leverage
Ratio” is replaced with “Senior Secured Leverage Ratio”, respectively, and the
reference in Section 2.23 to “Section 6.13” is replaced with “Section 6.14”.

1.4    Section 1.04 of the Credit Agreement is amended by (a) replacing the
reference therein to “the Interest Coverage Ratio and Leverage Ratio” with “the
Interest Coverage Ratio, the Leverage Ratio and the Senior Secured Leverage
Ratio, and (b) adding the following to the end thereof: “For the avoidance of
doubt, and without limitation of the foregoing, Convertible Securities shall at
all times be valued at the full stated principal amount thereof and shall not
include any reduction or appreciation in value of the shares deliverable upon
conversion thereof. Notwithstanding anything to the contrary contained in
Section 1.04 or in the definition of “Capital Lease Obligations”, all
obligations of the Borrower and its Subsidiaries that are or would have been
treated as operating leases as determined in accordance with GAAP immediately
prior to the issuance of the Accounting Standards Update 2016-02, Leases (Topic
842) by the Financial Accounting Standards Board shall not be treated as capital
or finance leases hereunder due to such issuance, whether or not such
obligations were in effect as of the date such update was issued and regardless
of whether GAAP requires such obligations to be treated as capitalized lease
obligations or finance lease obligations in the financial statements.”

 

3



--------------------------------------------------------------------------------

1.5    Section 5.11 of the Credit Agreement is deleted.

1.6    Section 6.01 of the Credit Agreement is restated as follows:

SECTION 6.01 Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a)     Indebtedness created hereunder;

(b)    Indebtedness existing on the Second Amendment Effective Date and set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;

(c)    Indebtedness of any Company incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause
(c) shall not exceed $10,000,000 (exclusive of the Indebtedness described on
Schedule 6.01(c) hereto, provided that the Indebtedness described on Schedule
6.01(c) may not be increased (as reduced from time to time) or extended) at any
time outstanding;

(d)    Unsecured Indebtedness not to exceed $1,000,000 in aggregate principal
amount at any time outstanding owing by any Foreign Subsidiary to the Borrower;

(e)    Indebtedness not to exceed $12,000,000 in aggregate principal amount at
any time outstanding owing by any Foreign Subsidiary;

(f)    Indebtedness in connection with Swap Agreements and Swap Agreement
Obligations permitted under Section 6.05;

(g)    Indebtedness in connection with the investments permitted under
Section 6.04;

(h)    Indebtedness in connection with the redemptions by the Borrower of its
Equity Interests pursuant to Sections 6.06(c) or (d);

(i)     Intercompany Indebtedness among the Borrower and its Domestic
Subsidiaries, provided that any such Indebtedness owing by the Borrower is
subordinated to the Secured Obligations on terms acceptable to the
Administrative Agent;

(j)    Matured and contingent obligations under the Indemnity Agreement in an
aggregate amount not to exceed $5,000,000;

(k)    The Deferred Runtime Payment; and

 

4



--------------------------------------------------------------------------------

(l)    Other unsecured Indebtedness not to exceed $250,000,000 in aggregate
principal amount at any time outstanding.

1.7    Reference in Section 6.03(a)(i) of the Credit Agreement to “$500,000” is
replaced with “$5,000,000” and the word “and” prior to clause (vi) is deleted
and the following is added at the end of the existing language to read as
follows “and (vii) the settlement or early termination of any Permitted
Convertible Indebtedness Call Transaction”.

1.8    The following new Section 6.03(c) is added to the Credit Agreement:

(c)    The Borrower will not, and will not permit any of its Subsidiaries to,
consummate a Division as the Dividing Person, without the prior written consent
of Administrative Agent. Without limiting the foregoing, if any Loan Party that
is a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.09 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.

1.9    Section 6.04 of the Credit Agreement is restated as follows:

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

(a)    Permitted Investments;

(b)    investments existing on the Second Amendment Effective Date and set forth
in Schedule 6.04, without any increase in the outstanding amount thereof
(without giving effect to any write down or decrease in the value thereof);

(c)    Guarantees constituting Indebtedness permitted by Section 6.01;

(d)    the redemption by the Borrower of its Equity Interests pursuant to
Restricted Payments permitted under Sections 6.06(c) or (d);

(e)    investments in Foreign Subsidiaries (excluding Permitted Acquisitions),
provided that (i) the aggregate amount paid or payable for all such acquisitions
shall not exceed $5,000,000 in the aggregate (based on the amount when made, and
without giving effect to any write down or decrease in the value thereof) during
the term of this Agreement, and (ii) no Event of Default or Default exists or
would be caused thereby;

(f)    investments in Domestic Subsidiaries, including, without limitation, the
acquisition of Equity Interests;

(g)    Indebtedness permitted under Section 6.01(d) or (i);

(h)    Permitted Acquisitions;

 

5



--------------------------------------------------------------------------------

(i)    investments by the Borrower or any Subsidiary that issued Convertible
Securities consisting of the Convertible Securities acquired in connection with
the conversion or exchange of the Convertible Securities; provided that (x) to
the extent such Convertible Securities are converted or exchanged into Equity
Interests, such Equity Interests shall be Qualified Equity Interests of the
Borrower, and (y) to the extent such conversion or exchange involves any cash
payment or any other payment not consisting of Qualified Equity Interests of the
Borrower, no Default exists or would be caused thereby and Liquidity pro forma
giving effect to such payment is greater than $25,000,000;

(j)    investments represented by Permitted Convertible Indebtedness Call
Transactions; and

(k)    other investments not to exceed $10,000,000 in the aggregate (based on
the amount when made, and without giving effect to any write down or decrease in
the value thereof) during the term of this Agreement, provided that if on a pro
forma basis for the investment, the Leverage Ratio would be equal to or greater
than 2.00:1.00, then such investments shall be limited to $2,000,000 in the
aggregate, provided in either case no Event of Default or Default exists or
would be caused thereby.

1.10    Section 6.06 of the Credit Agreement is restated as follows:

SECTION 6.06 Restricted Payments. The Borrower will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, except (a) the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional shares of its
common Equity Interests, redeem Indebtedness solely with the issuance of
Qualified Equity Interests or purchase, redeem, retire, acquire, cancel or
terminate any debt securities convertible or exchangeable for Equity Securities
with the issuance of Qualified Equity Interests and cash in lieu of fractional
shares of any such Qualified Equity Interests, (b) Subsidiaries may declare and
pay dividends ratably with respect to their Equity Interests, (c) if no Default
exists or would be caused thereby (both before and after giving effect to any of
the following redemptions, including without limitation each installment
thereon), the Borrower may redeem its Equity Interests issued as part of the
consideration for any Permitted Acquisition in an amount not to exceed
$20,000,000 in the aggregate in any Fiscal Year, (d) if no Default exists or
would be caused thereby (both before and after giving effect to any such
Restricted Payment), other Restricted Payments (other than in connection with a
purchase, redemption, call, defeasance or prepayment of Indebtedness for cash
pursuant to Section 6.11(e)), provided that such other Restricted Payments shall
not exceed $20,000,000 in the aggregate in any Fiscal Year if, on a pro forma
basis after giving effect to such Restricted Payment, the Senior Secured
Leverage Ratio is greater than 1.50:1.0, and (e) a purchase, redemption, call,
defeasance or prepayment of the Senior Convertible Notes if permitted under
Section 6.11(e).

1.11    Section 6.11 of the Credit Agreement is restated as follows:

Section 6.11 Prepayment of Indebtedness. The Borrower will not, nor will it
permit any Subsidiary to, directly or indirectly, voluntarily purchase, redeem,
call, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness prior to its scheduled maturity,
other than (a) the Secured Obligations; (b) Indebtedness secured by a Permitted
Lien if the asset securing such Indebtedness has been sold or otherwise disposed
of in accordance herewith; (c) Indebtedness permitted hereunder upon any
permitted refinancing thereof in accordance therewith; (d) the redemption or
other prepayment of the Senior Convertible Notes solely with the issuance of
Qualified Equity Interests, and (e) the Senior Convertible Notes if no Default
exists or would be caused thereby and, to the extent such purchase, redemption,
call, defeasance or prepayment involves payment in cash, Liquidity pro forma
giving effect to such payment is greater than $25,000,000.

 

6



--------------------------------------------------------------------------------

1.12    Section 6.13 of the Credit Agreement is restated as follows:

SECTION 6.13 Leverage Ratio. The Borrower will not permit the Leverage Ratio to
be greater than 5.00 to 1.0 as of the end of any Fiscal Quarter.

1.13    The following new Section 6.14 is added to the Credit Agreement:

SECTION 6.14 Senior Secured Leverage Ratio. The Borrower will not permit the
Senior Secured Leverage Ratio to be greater than 3.00 to 1.0 as of the end of
any Fiscal Quarter.

ARTICLE 2.

REPRESENTATIONS.

In order to induce the Lenders and the Administrative Agent to enter into this
Amendment, each Loan Party represents and warrants to each Lender and the
Administrative Agent that the following statements are true, correct and
complete as of the Second Amendment Effective Date:

2.1    The execution, delivery and performance of this Amendment are within its
powers and have been duly authorized by it.

2.2    This Amendment is the legal, valid and binding obligation of it,
enforceable against it in accordance with the terms hereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

2.3    After giving effect to the amendments herein contained, the
representations and warranties of each Loan Party set forth in the Credit
Agreement or in any other Loan Document shall be true and correct in all
material respects on and as of the Second Amendment Effective Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects).

2.4    After giving effect to the amendments herein contained, no Default shall
have occurred and be continuing.

ARTICLE 3.

CONDITIONS PRECEDENT.

This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied or waived by the Administrative Agent:

3.1    This Amendment shall be executed by the Borrower and the Required
Lenders.

3.2    The Guarantors shall have signed the Consent and Agreement hereto.

3.3    The Administrative Agent shall have received such other documents, and
such other conditions shall be satisfied, including the final terms of the
Convertible Senior Note, as requested by the Administrative Agent.

 

7



--------------------------------------------------------------------------------

ARTICLE 4.

MISCELLANEOUS.

4.1    References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Amendment is a Loan Document.

4.2    Except as expressly amended hereby, the Borrower agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing. Nothing herein shall be deemed to entitle the
Borrower to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances.

4.3    This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument and signatures sent by facsimile or other electronic imaging shall be
enforceable as originals.

4.4    This Amendment is governed by, and construed in accordance with, the law
of the State of Michigan.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALTAIR ENGINEERING INC. By:  

/s/ James Scapa

  Name:   James Scapa   Title:   Chief Executive Officer

 

SIGNATURE PAGE - SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
– ALTAIR ENGINEERING INC.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent By:  

/s/ Daniel J. Maniaci

  Name:   Daniel J. Maniaci   Title:   VP

 

SIGNATURE PAGE - SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
– ALTAIR ENGINEERING INC.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Syndication Agent and as a Lender By:  

/s/ Sheldon Pinto

  Name:   Sheldon Pinto   Title:   Authorized Signatory

 

SIGNATURE PAGE - SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT
– ALTAIR ENGINEERING INC.



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

Each of the undersigned hereby fully consents to the terms and provisions of the
Second Amendment to Third Amended and Restated Credit Agreement dated as of June
5, 2019 (the “Second Amendment”) among Altair Engineering Inc. (the “Borrower”),
the Lenders party hereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent, and the consummation of the transactions contemplated by the Second
Amendment, and acknowledges and agrees to all terms and provisions of the Second
Amendment applicable to it, including without limitation all covenants,
representations and warranties, releases, indemnifications, and all other terms
and provisions, and further confirms and agrees that the Loan Documents,
including without limitation the Credit Agreement as amended by the Second
Amendment, are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.

[Signature Pages Follow]



--------------------------------------------------------------------------------

ALTAIR ENGINEERING INC. By:  

/s/ James Scapa

  Name:   James Scapa   Title:   Chief Executive Officer ALTAIR PRODUCT DESIGN,
INC. By:  

/s/ James Scapa

  Name:   James Scapa   Title:   President ILUMISYS, INC. By:  

/s/ James Scapa

  Name:   James Scapa   Title:   President ALTAIR BELLINGHAM II, LLC By: Altair
Engineering Inc., its sole member By:  

/s/ James Scapa

  Name:   James Scapa   Title:   President DATAWATCH CORPORATION By:  

/s/ James Scapa

  Name:   James Scapa   Title:   President

 

SIGNATURE PAGE - CONSENT AND AGREEMENT – GUARANTORS – SECOND AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT – ALTAIR ENGINEERING INC.



--------------------------------------------------------------------------------

ALTAIR BELLINGHAM LLC By: Altair Engineering Inc., its sole member By:  

/s/ James Scapa

  Name:   James Scapa   Title:   President SOLIDTHINKING, INC. By:  

/s/ Steve M. Rivkin

  Name:   Steve M. Rivkin   Title:   Secretary WEYV, INC. By:  

/s/ James Scapa

  Name:   James Scapa   Title:   President RUNTIME DESIGN AUTOMATION By:  

/s/ James Scapa

  Name:   James Scapa   Title:   President

 

SIGNATURE PAGE - CONSENT AND AGREEMENT – GUARANTORS – SECOND AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT – ALTAIR ENGINEERING INC.